DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant has argued that reference to Cummings et al., (cited in previous Office Action) do not anticipate the limitations of claim 1.  After reviewing Applicant’s response, the Examiner has found Applicant’s arguments to be persuasive.  However, after performing an updated search, the Examiner now cites reference to Howitz et al., who teach a fluid microdiode that meets the limitations of independent claim 1.  Because reference to Howitz et al., is newly cited, the Examiner will not argue the merits of its teachings here, but will instead rely on the rejection detailed below.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.
	
For claim 1, the Examiner notes that the phrase “thereby allowing for a gradual transition in capillary pressure as a capillary flow in the channel transitions from the portion of a first depth to the portion of a second depth” is conditional as the limitations require flow through the channel. Applicant is reminded that in claims directed to a device, patentability is determined by the structural features of the claimed device, and not conditional limitations that describe specific conditions within the device. As such, the phrase regarding capillary flow within the channel is not given patentable weight.
For claim 3, the Examiner notes that Applicant does not provide any structural features that make up the claimed ‘wall’ thus the Examiner contends that any prior art structure located in a channel can be construed as the wall of claim 3.
For claims 4, 6, and 7, the Examiner notes that Applicant has not provided any specifics with respect to the claimed side wall. The claim does not define any features of the channel; thus, the Examiner is unable to determine whether a side wall is present in the channel, or which portions of the channel make up the side wall.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 15, the Examiner is unable to determine if the “channel according to claim 1” is the only structural feature of the diagnostic device, or if the claimed device comprises other structures connected to the channel.  As such, the Examiner is unable to determine the metes and bounds of the device as recited in claim 15.  For the purposes of examination, any prior art device having a channel that comprises the limitations of claim 1 will be read on the limitations of claim 15.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howitz et al., (US 5,730,187).
For claims 1 and 2, Howitz et al., teach a fluid microdiode comprising a flow channel (column 3 lines 2-4, 12-15) having a portion of a first depth (figure 1 #9), a portion of a second deeper depth in the direction of flow (figure 1,  channel at curved arrow between #’s 8 and 4), and a portion of variable depth between the portion of first depth and portion of second deeper depth.  The Examiner notes that the portion of variable depth results from the angled portion on the right side of channel stop (figure 1 #8), and that a cross section of the channel in that portion would have two different depths equal to the first depth and the second depth.
For claim 15, Howitz et al., teach a diagnostic device (column 1 lines 1-9).  The Examiner notes that claim 15 is being read in light of the rejection under 35 U.S.C. 112(b) in which the metes and bounds of the claim cannot be determined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howitz et al., (US 5,730,187) in view of Iida et al., (US 2006/0102836).
Regarding claim 3, Howitz et al., do not teach a portion of variable depth comprising a wall that connects to a bottom surface of the channel.
Iida et al, teach a liquid switch for controlling fluid flow comprising a damming portion connected to the bottom surface of a channel (paragraphs 0009, 0019, 0067). Iida et al., also teach the damming portion being formed as a plurality of columnar members (paragraph 0075). Iida et al., teach that it is advantageous to provide a damming portion within a channel as a means of controlling the fluid flow through a channel without the use of an external control unit (paragraphs 0010, 0011).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Howitz et al., to include a damming portion in the channel in order to control flow of liquid through a channel without an external control unit as taught by Iida et al.
Regarding claims 4, 6, and 7, Howitz et al., teach the channel having a second depth along the sidewalls (figure 1). The Examiner notes that claims 4 and 6 have been broadly interpreted as the claims do not define any structural features that would make up the claimed sidewalls.
Regarding claim 5, Iida et al., teach the damming portion being straight (figure 1 #105).
Regarding claim 8, Iida et al., teach an intersection line between the wall and the bottom surface of the channel being curvilinear (paragraph 0075, figure 2 #121). The Examiner notes that figure 2 of Iida et al., is being interpreted as each column having an intersection line between at the bottom surface of the channel that is curvilinear as the columns are shown as being circular.
Regarding claim 9, Iida et al. teach a plurality of columns that form an angle with respect to each other (paragraph 0074, figure 2 #121).
Regarding claim 10, Iida et al, teach multiple columns at an oblique angle to the direction of flow (figure 2 #121).
Regarding claim 11, Iida et al, teach the damming portion having a portion along the direction of flow (figure 1, portions along channel sidewall), and a portion perpendicular to the direction of flow (figure 1, portions that span diameter of channel).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798